NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                          No. 20-1884
                                          __________

                                 ANDREA CHIN MESSINA,
                                              Appellant

                                               v.

                         COMMISSIONER OF SOCIAL SECURITY
                         ____________________________________

                     On Appeal from the United States District Court
                                for the District of New Jersey
                           (D.C. Civil Action No. 2-17-cv-02315)
                   Magistrate Judge: Honorable Paul A. Zoss (by consent)
                       ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     February 2, 2021
                Before: JORDAN, MATEY, and NYGAARD, Circuit Judges

                               (Opinion filed: February 8, 2021)
                                        ___________

                                          OPINION*
                                         ___________

PER CURIAM

         Andrea Chin Messina appeals from the order of the United States District Court

for the District of New Jersey upholding the Commissioner of Social Security’s denial of

disability insurance benefits. For the following reasons, we will affirm.


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
       In 2012, Messina applied for disability insurance benefits, alleging a disability

onset date of July 30, 2002, at age 31. She based her claim on a back injury, irritable

bowel syndrome (IBS), headaches, and mental health issues. On initial review and on

reconsideration, the agency denied Messina’s application. Through counsel, Messina

presented her claims to an Administrative Law Judge (ALJ).

       In support of her claim, Messina provided medical records—including 2007 and

2008 imaging reports, Dr. Spielman’s notes concerning Messina’s degenerative disc

disease and March 2008 back surgery, and Dr. Spielman’s notes indicating that Messina

was doing well during the 18-month follow-up period. For example, Messina had told

Dr. Spielman that at six weeks, she had performed some yard work, including moving

large stones; at 18 months, Dr. Spielman noted that Messina’s x-rays showed satisfactory

hardware position, and that the fusion appeared solid. In 2012, however, Dr. Spielman

expressed concern over Messina’s worsening symptoms. Messina’s medical records also

include Dr. Dover’s notes from 2013-2014 regarding Messina’s migraine headaches,

which had occurred as often as every other day but by September 2014 had decreased

enough to allow her to function. Further, the administrative record contains Messina’s

2012 Function Report. Among other things, Messina reported that she attends to

household chores, with some assistance (laundry, food shopping, bills, meal preparation,

mowing the lawn on a tractor), childcare duties (helping her children get dressed, taking

them shopping, putting them to bed), and hobbies (recreational shopping, visiting with


constitute binding precedent.                2
friends, photography). Messina also reported that she has difficulty sleeping and

challenges with concentration, motivation, and anxiety; at times she goes for days

without getting dressed and forgets her medication.

       In 2015, the ALJ held a hearing on Messina’s application. Messina testified that

she tore a disc in her back on December 15, 2001, while handling luggage as a

Continental Airlines airport sales agent. For a few months in 2002, Messina worked

“light duty” but she had to use the bathroom frequently; she stopped working when her

job was administratively terminated. Messina described her severe back pain, migraine

headaches, pain from IBS with constipation, and difficulties with household chores and

childcare for her three children (including a then-newborn and then-14-month old). She

stated that she became depressed shortly after her workplace injury, and she was

prescribed Cymbalta in 2005 or 2006, which helped her. As of the 2015 hearing,

Messina stated that she had anxiety attacks once or twice a week and stayed in bed from

depression several times per month. A vocational expert testified concerning Messina’s

past work in the light exertional range; the preclusion of her past work due to her pain,

depression, and need for unrestricted access to a toilet; and the numbers of jobs in the

national economy for work in the sedentary range, assuming certain scenarios of

Messina’s residual functional capacity.

       The ALJ found that although Messina had a severe back injury during the relevant

period, Messina was not disabled. The ALJ denied her application, and the Social

Security Appeals Council denied her request for review. Through counsel, Messina
                                             3
pursued judicial review under 42 U.S.C. § 405(g). The District Court1 affirmed the

Commissioner’s denial of disability benefits for the relevant period.2 Messina’s pro se

appeal followed.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

any legal conclusions by the agency but review the ALJ’s factual findings to determine

whether they are supported by substantial evidence. See Allen v. Barnhart, 417 F.3d 396,

398 (3d Cir. 2005). In this context, “substantial evidence” does not refer to the quantity

of evidence. Instead, it refers to sufficient evidence. See Biestek v. Berryhill, 139 S. Ct.
1148, 1154 (2019) (“whatever the meaning of ‘substantial’ in other contexts, the

threshold for such evidentiary sufficiency is not high.”). In other words, it means “more

than a mere scintilla,” requiring only “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” See id. (citations and internal quotations

omitted).

       The term “disability” means an inability to engage in any substantial gainful

activity due to a medically determinable physical or mental impairment of sufficient

duration. 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. § 404.1505(a). The ALJ evaluated

Messina’s application under the five-step sequential inquiry, see 20 C.F.R. § 404.1520(a),


1
  The parties consented under 28 U.S.C. § 636(c) to having a Magistrate Judge conduct
the proceedings and enter judgment.
2
  The District Court found that the ALJ reopened Messina’s prior application filed in
2008, rejecting the Commissioner’s res judicata argument. The Commissioner does not
raise this issue on appeal, and we need not address it further.
                                             4
for determining whether she became disabled before December 31, 2007, the date she

was last insured for disability benefits based on her earnings record. The ALJ determined

that (1) Messina had not engaged in substantial gainful activity since the alleged onset

date through December 31, 2007; (2) Messina had severe physical impairments (disorder

of the back, IBS, and headaches) but no severe mental impairment, as there were no

medical reports addressing that issue; (3) none of Messina’s impairments met or equaled

the severity of a presumptively disabling impairment under the regulations; (4) Messina

was unable to perform past work as a ticket agent but had residual functional capacity to

perform sedentary work, with non-exertional limitations; and (5) at least three jobs

(addresser, document preparer, and final assembler) existed in significant numbers in the

national economy and could be performed by a person with Messina’s age,3 education,

work experience, and residual functional capacity for sedentary work. The ALJ

concluded that Messina was not disabled for the relevant period under consideration.

       Messina argued to the District Court that the ALJ’s residual functional capacity

assessment is not supported by substantial evidence, that the ALJ improperly discounted

some of Messina’s testimony for credibility reasons, and that the ALJ failed to ask

whether the vocational expert’s testimony conflicted with the Dictionary of Occupational

Titles concerning bathroom breaks. The District Court considered the arguments against

the administrative record and determined that the ALJ’s decision was supported by


3
 Messina was age 31 on July 30, 2002 (the alleged disability onset date) and age 36 on
December 31, 2007 (the date last insured).
                                           5
substantial evidence. Having reviewed the administrative record, we agree, largely for

the reasons given in the District Court’s thorough opinion.

       We briefly discuss several of Messina’s contentions on appeal concerning the

ALJ’s decision. Messina acknowledges the lack of evidence in the record concerning

mental health treatment to establish disabling mental impairments, but she emphasizes

the ALJ findings of “severe” physical impairments precluding her ability to function at

full capacity. Messina provides details of her personal circumstances, such as the timing

of her decision to have children, the help she receives from family members, and her

history of depression and anxiety. She disputes the finding that she has the residual

functional capacity to perform sedentary work, and she provides explanations concerning

the ALJ’s determination. For example, Messina states that she can engage in shopping

for up to two hours at a time, noting that she takes rest breaks and is exhausted by the

effort, but she endures it because her husband spends too much money. She also explains

that she can cook only simple meals for her family, and, although she takes care of her

lawn and garden, she does so at her own pace. In effect, Messina asks us to apply more

weight to evidence of her limitations and less weight to evidence of her abilities. Yet we

cannot reweigh the evidence or make our own factual determinations. See Chandler v.

Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011). We will uphold the decision if it

is supported by substantial evidence in the record, even if we would have decided the

factual inquiry differently. See Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

Also, to the extent that Messina relies on facts not part of the administrative record, we
                                             6
cannot consider them. See Jones v. Sullivan, 954 F.2d 125, 128 (3d Cir. 1991) (evidence

not presented to the ALJ “cannot be used to argue that the ALJ’s decision was not

supported by substantial evidence”).

       We have considered all of Messina’s arguments on appeal and conclude that they

are unavailing. We will affirm the order of the District Court.




                                             7